     Case 1:20-cv-01228-CFC-JLH Document 45 Filed 08/02/21 Page 1 of 5 PageID #: 1905
                    1526 Gilpin Avenue
                    Wilmington, Delaware 19806
                    United States of America
                    Tel: 302-449-9010
                    Fax: 302-353-4251
                    www.devlinlawfirm.com


                                                 AUGUST 2, 2021
VIA CM/ECF
U.S. Magistrate Judge Jennifer L. Hall
J. Caleb Boggs Federal Building
844 N. King Street, Unit 17
Room 3124
Wilmington, DE 19801-3555

              Re:            WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Xilinx,
                             Inc., C.A. Nos. 20-1228-CFC-JLH, 20-1229-CFC-JLH, 20-1231-CFC-JLH, 20-
                             1232-CFC-JLH, 20-1233-CFC-JLH (D. Del.)

Dear Judge Hall:

        Pursuant to the Court’s June 29, 2021 Oral Orders, Plaintiff WSOU Investments, LLC d/b/a Brazos
Licensing and Development (“WSOU”) and Defendant Xilinx, Inc. (“Xilinx”) (collectively, “Parties”)
respectfully submit the attached letter accompanying the Parties’ proposed Scheduling Order.

       a. Case Description

WSOU Position: These are patent infringement actions involving WSOU’s allegations of Xilinx’s infringement
of the following:
            • Case No. 1:20-cv-01228: U.S. Patent No. 6,784,653 (“the ’653 Patent”) titled “Eye monitor.”
            • Case No. 1:20-cv-01229: U.S. Patent No. 7,068,950 (“the ’950 Patent”) titled “Correcting
               misalignment between data and a carrier signal in transmitters.”
            • Case No. 1:20-cv-01231: U.S. Patent No. 7,613,938 (“the ’938 Patent”) titled “Power cycle
               circuit.”
            • Case No. 1:20-cv-01232: U.S. Patent No. 7,903,971 (“the ’971 Patent”) titled “Method of
               operating a passive optical network.”
            • Case No. 1:20-cv-01233: U.S. Patent No. 9,312,838 (“the ’838 Patent”) titled “Apparatus and
               method for transferring multiple asynchronous clock signals over a single conductor.”

XILINX Position: Xilinx is the world’s leading supplier of programmable logic chips known as Field
Programmable Gate Arrays (FPGAs). An FPGA is an integrated circuit containing general purpose logic cells
that a customer programs to perform a particular function. WSOU asserts patents acquired from Alcatel Lucent,
which relate to equipment for telecommunications networks, against Xilinx’s FPGAs. WSOU’s indirect
infringement claims have been dismissed. Xilinx denies direct infringement and asserts declaratory judgment
counterclaims.

       b. Disputes Regarding the Proposed Scheduling Order

       The Parties disagree on: 1) post-Markman and trial scheduling, 2) limits on number of requests for
admission and interrogatories, and 3) limits on hours for depositions.



                                                       1
     Case 1:20-cv-01228-CFC-JLH Document 45 Filed 08/02/21 Page 2 of 5 PageID #: 1906




    1. Post-Markman and Trial Scheduling

WSOU Position: WSOU respectfully proposes a trial date of March 6, 2023, while Xilinx proposes a trial date
under its post-Markman schedule that is more than five months later in August/September 2023. Pursuant to the
most recent statistics provided by this Court, the time from complaint to trial for all civil cases is 28.7 months. 1
Given these actions against Xilinx were filed on September 16, 2020, WSOU respectfully proposes a March 6,
2023 trial date, which is 30 months from complaint to trial, and thereby more closely aligned with this Court’s
average time to trial than Xilinx’s proposal of 35-36 months. In keeping with its proposed trial date of March 6,
2023, WSOU has set forth a proposed schedule for the Parties to sufficiently develop their infringement/non-
infringement, validity/invalidity, and damages theories. Xilinx has not argued, nor could it, that it will be
prejudiced by WSOU’s proposed schedule given that the proposed trial date and scheduling order adhere to Judge
Hall’s Rule 16 Scheduling Order and Judge Connolly’s Patent Case Scheduling Order. WSOU therefore
respectfully request this Court enter an order granting WSOU’s proposed post-Markman schedule up to and
including the March 6, 2023 trial date.

Xilinx Position: The parties’ scheduling disputes begin with the Markman hearing date and result from
WSOU’s aggressive trial date of March 2023. Xilinx, on the other hand, proposes a court-selected trial date
after June 28, 2023. Xilinx’s proposal respects the Court’s schedule, while allowing sufficient time for
discovery and other pre-trial tasks. First, Xilinx defers to the Court on the date for the Markman hearing.
Based on the agreed-to-deadlines leading up to that hearing, the hearing would likely be held in late May/early
June 2022. Xilinx’s fact discovery deadline of November 18, 2022 allows sufficient time after the Markman
Order to complete fact discovery. WSOU wants fact discovery to be completed within days of serving final
contentions, a date based on the WSOU-selected Markman hearing date and not tied to the Markman Order.
Given WSOU’s positions to date on the scope of its patents, the Markman Order will have a significant impact
on final contentions and the expert testimony that follows. This is further impacted by the wide range of
technologies covered by the patents—eye monitors, carrier signals, power cycling circuits, optical networks and
clock signaling—and the number of accused products. Second, Xilinx is opposed to WSOU’s proposal that
expert discovery begin within 1 month of WSOU’s already expedited deadlines. Xilinx proposes deadlines for
final contentions be tied to this Court’s Markman Order, and expert discovery deadlines begin within 3 months
of final contentions (accounting for two intervening holidays). Third, Xilinx proposes dispositive motions due
within 1 month of expert discovery completion. As with the final contentions and expert discovery, WSOU’s
dispositive motion deadline is neither tied to the Markman Order nor the differences and complexities of the
technologies covered by the patents.

    2. Limits on Number of Requests for Admission and Interrogatories

WSOU Position: In order to sufficiently develop its infringement and damages theories in these actions, which
involve five different patents across multiple accused products, WSOU respectfully requests this Court grant its
requests for: (1) a maximum of 20 common requests for admission and 30 case-specific requests for admission,
exclusive of authentication requests; and (2) a maximum of 15 common interrogatories and 25 case-specific
interrogatories. WSOU’s requests will provide the Parties sufficient discovery to develop their respective
positions. Xilinx’s proposal limiting the Parties to 60 requests for admissions and 30 interrogatories for all five



1
 See Delaware Median Time (Months) From Filing to Trial (Civil Only), available at:
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2021.pdf.



                                                         2
     Case 1:20-cv-01228-CFC-JLH Document 45 Filed 08/02/21 Page 3 of 5 PageID #: 1907




cases (which is only 12 requests for admission and 6 interrogatories per individual case) will gravely impede
WSOU’s ability to adequately develop its positions given the complexity of these actions.

Xilinx Position: WSOU’s litigation strategy involves filing multiple cases against a defendant asserting only
one patent in each case. It has filed over 190 such cases against 19 defendants. WSOU then insists on applying
claim construction limitations as if there is only one case against the defendant and demanding discovery
limitations against each defendant as if there are multiple cases plus “common” issues across the cases. That is
WSOU’s strategy here, resulting in 170 requests for admission and 140 interrogatories. Discovery should not
be “interposed for any improper purpose, such as to … needlessly increase the cost of litigation.” FRCP
26(g)(1)(B). Thus, Xilinx proposes a combined 50 RFAs and 30 interrogatories for the five cases.

   3. Limits on Hours for Deposition Discovery

WSOU Position: WSOU respectfully requests this Court allow 100 hours of fact discovery, exclusive of non-
party witnesses. WSOU believes that 100 hours of fact deposition hours (breaking down to only 20 hours per
individual case) is reasonable and necessary to sufficiently develop its theories and prepare for trial. Xilinx’s
proposal of 85 hours, inclusive of non-party witnesses for all five infringement actions is insufficient given the
broad breadth of issues involved and will inhibit the Parties’ abilities to sufficiently develop their respective
positions.

Xilinx Position: As with written discovery, Xilinx proposes deposition hours be increased a reasonable amount
over that permitted by the Federal Rules.

       c. Other Issues to Address During the Rule 16 Conference

WSOU Position: WSOU proposes consolidating the cases for discovery, Markman, and trial to preserve judicial
economy. Xilinx’s proposal to only consolidate the cases for pre-trial purposes fails to take into consideration
the economy of time and effort for this Court and the Parties.

Xilinx Position: Xilinx proposes consolidating the cases for pre-trial purposes. For trial purposes, Xilinx
proposes a trial sequencing conference in June 2023 to address how the five cases should proceed to trial.
Given the divergent technologies at issue, Xilinx believes that one trial will lead to jury confusion but 5 trials
will strain judicial resources.

       d. Deviations from Default Scheduling Order

       The Parties have deviated from the Court’s form orders in the following paragraphs:

 Paragraph 1               Agreement to negotiate and submit an ESI proposed order
 Paragraph 8(e)(ii)        Agreement to depose party witnesses at location near the residence or
                           principal place of business of the witness
 Paragraph 8(f)(ii)        Agreement to limits on expert depositions
 Paragraph 8(g)(vi)        Agreement on use of discovery at separate trials
 Paragraph 10              Agreement to procedure to object to claim construction tutorials
 Paragraph 12              Agreement to negotiate and submit a proposed order regarding claim
                           construction briefing




                                                          3
     Case 1:20-cv-01228-CFC-JLH Document 45 Filed 08/02/21 Page 4 of 5 PageID #: 1908




Respectfully submitted,

DEVLIN LAW FIRM LLC                      YOUNG CONAWAY STARGATT
                                          & TAYLOR, LLP

/s/ James M. Lennon                      /s/ Anne Shea Gaza
James M. Lennon (No. 4570)               Anne Shea Gaza (No. 4093)
1526 Gilpin Avenue                       Robert M. Vrana (No. 5666)
Wilmington, DE 19806                     Beth A. Swadley (No. 6331)
Phone: (302) 449-9010                    Rodney Square
Fax: (302) 353-4251                      1000 N. King Street
jlennon@devlinlawfirm.com                Wilmington, Delaware 19801
                                         (302) 571-6600
OF COUNSEL:                              agaza@ycst.com
                                         rvrana@ycst.com
Jonathan K. Waldrop                      bswadley@ycst.com
jwaldrop@kasowitz.com
Darcy L. Jones                           OF COUNSEL:
djones@kasowitz.com
Marcus A. Barber                         Hilda C. Galvan
mbarber@kasowitz.com                     JONES DAY
John W. Downing                          2727 North Harwood Street
jdowning@kasowitz.com                    Dallas, TX 75201-1515
Heather S. Kim                           (214) 969-4556
hkim@kasowitz.com                        hcgalvan@jonesday.com
Jack Shaw
jshaw@kasowitz.com                       David B. Cochran
ThucMinh Nguyen                          JONES DAY
tnguyen@kasowitz.com                     901 Lakeside Avenue
KASOWITZ BENSON TORRES LLP               Cleveland, Ohio 44114-1190
333 Twin Dolphin Drive, Suite 200        (216) 586-7029
Redwood Shores, CA 94065                 dcochran@jonesday.com
Telephone: (650) 453-5170                Thomas W. Ritchie
Facsimile: (650) 453-5171                JONES DAY
Shelley Ivan                             77 West Wacker Dr.
sivan@kasowitz.com                       Chicago, IL 60601-1692
KASOWITZ BENSON TORRES LLP               (312) 269-4003
1633 Broadway                            twritchie@jonesday.com
New York, NY 10019                       Attorneys for Xilinx, Inc.
(212) 506-1700

Paul G. Williams
pwilliams@kasowitz.com
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street N.E., Suite 2445
Atlanta, GA 30309



                                                4
    Case 1:20-cv-01228-CFC-JLH Document 45 Filed 08/02/21 Page 5 of 5 PageID #: 1909




Telephone: (404) 260-6080
Facsimile: (404) 260-6081

Attorneys for Plaintiff
WSOU Investments, LLC d/b/a
Brazos Licensing and Development




                                           5
